1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,451

10 BETTY RODRIGUEZ,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Robert M. Schwartz , District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Betty Rodriguez
18 Albuquerque, NM

19 Pro Se Appellant



20                                 MEMORANDUM OPINION

21 CASTILLO, Judge.

22          Defendant, pro se, seeks to appeal from a remand order of the district court
 1 sending her to the Metropolitan Detention Center. We issued a notice of proposed

 2 summary disposition, proposing to dismiss for lack of a final, appealable order.

 3 Defendant has filed a response to our notice, which we have duly considered. We are

 4 not persuaded that Defendant seeks review of a final, appealable order. Therefore, we

 5 dismiss.

 6        A criminal defendant has the right of appeal “from the entry of any final

 7 judgment.” NMSA 1978, § 39-3-3(A)(1) (1972). This Court’s jurisdiction lies from

 8 final, appealable orders. See Kelly Inn No. 102, Inc. v. Kapnison, 113 N.M. 231, 824

 9 P.2d 1033 (1992), limited on other grounds by Trujillo v. Hilton of Santa Fe, 115

10 N.M. 397, 851 P.2d 1064 (1993); see also Montoya v. Anaconda Mining Co., 97 N.M.

11 1, 4, 635 P.2d 1323, 1326 (Ct. App. 1981) (observing that an appellate court will raise

12 jurisdictional questions on its own motion), overruled on other grounds as recognized

13 by Healthsource, Inc. v. X-Ray Assoc. of N.M., 2005-NMCA-097, ¶ 12, 138 N.M. 70,

14 116 P.3d 861. An order is final if all issues of law and fact necessary to be determined

15 have been determined and the case disposed of by the trial court to the fullest extent

16 possible. See Kelly Inn, 113 N.M. at 236, 824 P.2d at 1038.

17        In the current case, Defendant filed an appeal from an order of remand from the

18 district court that sent her to the Metropolitan Detention Center to be booked after a

19 bench warrant issued for Defendant’s arrest for her failure to appear at an arraignment.


                                              2
 1 [RP 19] In her appeal, Defendant contends that the charges were erroneously refiled

 2 in this case because Judge Martinez dismissed the charges in a previous case. Our

 3 notice explained that there have been no issues of law and fact fully decided and the

 4 case has not been fully resolved. We stated that Defendant has no right to appeal from

 5 the orders entered in her case, and we lack jurisdiction to review any action taken thus

 6 far. We advised Defendant to seek relief in district court.

 7        In her response to our notice proposing to dismiss, Defendant states that our

 8 notice overlooked crucial matters: there was a lack of evidence to arrest her, have her

 9 driving privileges revoked, and have the stigma of a DWI charge on her driving

10 record; the arraignment was held on Easter Sunday at which she pled not guilty; the

11 court entered an order setting bond and conditions of her release; and the charges were

12 erroneously refiled. [MIO 1] None of the matters Defendant listed have resolved any

13 issues of law or fact to the fullest extent and therefore do not constitute final

14 judgments from which she may appeal. We cannot review any action taken thus far.

15 We continue to encourage Defendant to seek the appropriate relief first in district

16 court and await entry of a final judgment before taking appeal to this Court.

17        For these reasons, we dismiss Defendant’s appeal.

18        IT IS SO ORDERED.




                                              3
1                               ________________________________
2                               CELIA FOY CASTILLO, Judge

3 WE CONCUR:



4 __________________________________
5 JAMES J. WECHSLER, Judge



6 __________________________________
7 RODERICK T. KENNEDY, Judge




                                  4